NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              NOV 06 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

MINGZI JIN,                                      No. 08-75177

              Petitioner,                        Agency No. A097-864-533

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 8, 2014
                              Pasadena, California

Before: EBEL,** KLEINFELD, and GRABER, Circuit Judges.

       Minzi Jin, a native and citizen of China, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s

(“IJ’s”) denial of her application for asylum, withholding of removal, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
protection under the Convention Against Torture (“CAT”). In the face of disputed

facts, under 8 U.S.C. § 1158(a)(3) we lack jurisdiction to review the BIA’s finding

that Jin failed to timely file her asylum application. Khunaverdiants v. Mukasey,

548 F.3d 760, 765 (9th Cir. 2008). Because no constitutional claim provides an

exception, we dismiss the petition to review her asylum claim. We have

jurisdiction under 8 U.S.C. § 1252 over her remaining claims. Having reviewed

the grounds relied upon by the BIA, we grant review of her withholding claim and

deny her petition for review under the CAT.

      Regarding her withholding claim, the BIA affirmed the IJ’s adverse

credibility finding based on her demeanor and inconsistent statements between her

asylum application and hearing testimony. “We review the BIA’s findings of fact,

including credibility findings, for substantial evidence and must uphold the BIA’s

finding unless the evidence compels a contrary result.” Almaghzar v. Gonzales,

457 F.3d 915, 920 (9th Cir. 2006) (internal quotation marks omitted). Substantial

evidence does not support the IJ’s adverse credibility finding.

      An IJ’s determination regarding demeanor is given special deference.

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999). However, to support an

adverse credibility finding, the IJ must provide specific examples of petitioner’s

demeanor such as expression, posture, nervousness, coloration, pace of speech, and

                                       2
other non-verbal communication. Arulampalam v. Ashcroft, 353 F.3d 679, 686

(9th Cir. 2003). Generalized statements of evasiveness are not enough. Id. Here,

the IJ gave no specific examples of non-verbal communication to support an

adverse credibility finding based on demeanor.


      The BIA noted that, in her hearing testimony, Jin “testified to passing

through the Soviet Union . . . whereas her asylum application indicates she passed

through Russia,” and that she “passed through England on her way to the United

States, as opposed to Germany” as described in her asylum application. The BIA

also relied on the fact that, at her hearing, Jin misstated the year of her baptism

even though she later corrected the error. “Minor inconsistencies that reveal

nothing about an asylum applicant’s fear for her safety are not an adequate basis

for an adverse credibility finding.” Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir.

2004) (internal quotation marks and brackets omitted).


      We remand to the BIA “to reexamine [Jin’s] credibility” and allow her “the

opportunity to explain inconsistencies going to the heart of [her] claim,” and

determine if her testimony suffices to meet the criteria for withholding. Soto-

Olarte v. Holder, 555 F.3d 1089, 1095 (9th Cir. 2009). We deny review of Jin’s

CAT claim and agree that “a couple of slaps” that Jin allegedly suffered at the


                                        3
hands of the Chinese police “fell far beneath the threshold of the legal definition of

torture.”


      PETITION DISMISSED IN PART, DENIED IN PART, GRANTED IN

PART AND REMANDED.




                                       4